IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


PETER A. SHAPIRO,

              Petitioner,

 v.                                                           Case No. 5D17-410

DAVINA CRAIG,

              Respondent.

________________________________/

Opinion filed February 24, 2017

Petition for Writ of Prohibition,
Jessica J. Recksiedler, Judge.

Peter A. Shapiro, of The Law Offices of
Peter A. Shapiro & Jonathan D. Wilson,
Orlando, pro se.

No Appearance for Respondent.


WALLIS, J.

       Peter Shapiro petitions this court for a writ of prohibition following the dismissal of

his motion to disqualify the trial judge. Trial courts determine the legal sufficiency of a

motion to disqualify by considering whether "the facts alleged (which must be taken as

true) would prompt a reasonably prudent person to fear that he could not get a fair and

impartial trial." Hayslip v. Douglas, 400 So. 2d 553, 556 (Fla. 4th DCA 1981) (citing

Brewton v. Kelly, 166 So. 2d 834 (Fla. 2d DCA 1964)). The allegations cited in the motion
to disqualify concerned the trial judge's prior representation of the respondent, Davina

Craig, as well as a prior case where Shapiro and the trial judge represented opposing

parties in contentious litigation ten years ago. We find that Shapiro's allegations created

a well-founded fear in his mind that he would not receive a trial by an impartial tribunal.

See Livingston v. State, 441 So. 2d 1083 (Fla. 1983); Kisser v. Woodson, 549 So. 2d 802

(Fla. 5th DCA 1989). Therefore, we grant the petition for writ of prohibition.


       PETITION GRANTED.


TORPY and EDWARDS, JJ., concur.




                                             2